Citation Nr: 9917894	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-51 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the right patella, 
prior to April 2, 1997.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a fracture of the right patella, 
beginning April 2, 1997.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1976.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1995 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which continued a 10 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of a fracture of the right patella.  
In September 1997, the Board remanded this appeal to the RO 
to obtain Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA examination.  
A June 1998 VA rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of a fracture of the right patella to 30 
percent effective April 2, 1997.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  No discernable difference has been shown in either the 
findings prior to April 2, 1997, or those subsequent to such 
date, as to the veteran's right knee disorder, during the 
pendency of his appeal.  

3.  The veteran's right knee disorder is productive of no 
more than severe impairment of the knee with range of motion 
from 0 to 130 degrees, passive and 0 to 110 degrees, active 
with severe pain on motion.  


CONCLUSIONS OF LAW

1.  For the period prior to April 2, 1997, the schedular 
criteria for a 30 percent for post-operative residuals of a 
fracture of the right patella evaluation have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 7803, 
7804 (1998).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for post-operative residuals of a fracture of the 
right patella have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5250, 5256, 
5257, 5260, 5261, 7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

The Board notes that this appeal ensues from the veteran's 
disagreement with a 10 percent disability evaluation which 
was continued for his service-connected post-operative 
residuals of a fracture of the right patella pursuant to an 
August 1995 rating decision.  A June 1998 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected right knee disorder to 30 percent 
effective April 2, 1997.  Thus, since the veteran was in 
receipt of a 10 percent evaluation prior to April 2, 1997 and 
a 30 percent evaluation beginning April 2, 1997, this 
decision will address whether he was or is entitled to 
increased evaluations for such periods.  

I.  Entitlement to an Evaluation in Excess of 10 percent for 
Post-Operative
Residuals of a Fracture of the Right Patella, Prior to April 
2, 1997

A.  Historical Review

The veteran's service medical records indicate that he was 
seen with pain in his right knee in July 1976.  An X-ray 
showed a transverse fracture of the patella.  An August 1976 
hospital narrative summary noted that the veteran sustained 
an injury to his right knee while playing basketball.  The 
diagnosis was fracture of the right patella, closed, with no 
artery or nerve involvement.  It was noted that in July 1976, 
the veteran underwent an open reduction and internal fixation 
of the fracture right patella (tension band principle with 
#18 wire).  A September 1976 operation report related similar 
information.  The September 1976 separation examination noted 
that the veteran underwent an open reduction and internal 
fixation of the right patella for a fracture.  

VA treatment records dated from October 1976 to November 1976 
indicated that the veteran received treatment for his right 
knee disorder.  An October 1976 entry related an assessment 
of an old fracture of the right patella.  

In March 1977, service connection was granted for post-
operative residuals of a fracture of the right patella.  A 10 
percent disability evaluation was assigned effective 
September 29, 1976.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  This is the maximum 
schedular rating assignable under this code.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1998).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1998).  Favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 and 10 degrees.  38 
C.F.R. Part 4, Diagnostic Code 5256 (1998).  The average 
normal range of motion of the leg and knee is 0 to 140 
degrees.  38 C.F.R. § 4.71 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA treatment records dated from January 1995 to April 1997 
indicated that the veteran was treated for disorders 
including his right knee disorder.  A January 1995 treatment 
entry noted that the veteran complained of pain in his right 
knee.  The assessment was status post-right patella fracture.  
A February 1995 entry reported that the veteran complained of 
frequent sharp pain in his right knee.  The examiner noted 
that he was tender about the right kneecap.  A March 1995 
entry noted that the veteran complained that his right knee 
gave out on him.  The examiner noted that there was no 
effusion or joint line tenderness, but that there was 
positive crepitus.  It was also reported that there was 
normal range of motion.  The impression, at that time, was 
status post-right patella fracture.  A May 1995 radiological 
report, as to the veteran's knees, indicated an impression of 
no evidence of acute fracture or subluxation of either knee.  
It was noted that there was slight osteopenia throughout the 
right lower extremity with decreased attenuation of the right 
soft tissues likely secondary to soft tissue atrophy.  

An August 1995 treatment entry indicated that the veteran 
complained of increased pain in the right knee for five 
years.  It was noted that the veteran reported that there was 
no locking of his right knee, but that he suffered start-up 
pain from any static position.  The examiner indicated that 
there was no effusion or erythema.  There was a small mobile 
firm mass on the lateral edge of a scar.  The examiner 
reported that there was mild patella crepitus on motion and 
no laxity.  Range of motion was from 0 to 110.  The right 
thigh was 39 cm and the left thigh was 44 cm.  The diagnosis 
was patello-femoral pain.  A November 1995 entry noted that 
the veteran complained of right knee pain with occasional 
clicking and swelling.  He also complained of stiffness, 
aching, tingling and decreased range of motion.  The examiner 
indicated that the range of motion of the right knee was 5 to 
110 degrees with 125 degrees passive.  The examiner noted 
that there was scar tissue over wire on the antero-lateral 
aspect of the patella.  The diagnoses included mild patello-
femoral degenerative disease.  

A treatment entry dated on April 2, 1997 noted that on 
examination, the veteran was ambulatory and well oriented and 
that his right knee had a surgical scar anteriorly.  The 
examiner reported, as to the right knee, that there was no 
swelling, no tenderness and good range of motion.  The 
assessment was arthralgia of the right knee.  A radiological 
report, as to the right knee, indicated that there was a 
pattern of mild chondromalacia of the patella.  It was also 
observed that there were two wires loops anchoring the 
patella with one wire loop broken at two places.  An 
additional treatment entry dated on April 2, 1997 indicated 
that the veteran was positive for tenderness on palpation of 
the right knee and on range of motion.  There was no effusion 
or redness.  The impression was right knee pain.  VA 
treatment entries dated in May 1997 referred to continued 
treatment.  

At the June 1997 hearing before a member of the Board, the 
veteran testified that he had wires in his kneecap and that 
his knee would swell.  He stated that when he would bend his 
knee, it would crack and pop occasionally.  The veteran 
indicated that moving his leg gave him a great deal of pain.  
He also stated that his knee would lock up at times.  The 
veteran indicated that he could not move his knee past a 
certain point as it would become painful.  He reported that 
he had been told by a VA physician that some of the wires in 
his knee had become loose.  The veteran noted that he could 
walk, but that he could not play sports anymore.  He stated 
that if he tried to jog he would limp and have pain.  

VA treatment records dated from July 1997 to October 1997 
indicated that the veteran was treated for several disorders.  
A July 1997 entry indicated a diagnosis of status post open 
reduction and internal fixation of the patella with wire in 
place, broken and nonspecific pain.  An additional July 1997 
consultation report noted that the range of motion of the 
veteran's right knee was within functional limits, but very 
painful.  There was no crepitus or swelling at that time.  
The assessment was chronic knee pain.  An October 1997 entry  
reported that there was no effusion and that the veteran's 
knee was stable to anterior/posterior stress with a negative 
Lachman's.  It was observed that there was full range of 
motion with medial, lateral joint tenderness and patella 
tenderness.  The diagnoses included right knee pain.  

The veteran underwent a VA orthopedic examination in April 
1998.  He reported that he had severe pain in his right knee 
and that he especially had pain with activity such as stair 
climbing as well as with weather changes.  The veteran also 
indicated that he had intermittent swelling of the knee.  He 
stated that he would use a cane when he would walk long 
distances.  The examiner noted that the veteran had an 18 cm 
horizontal incision across the knee which was well-healed and 
showed no evidence of infection.  There was also a large 4 cm 
by 3 cm lateral osteophyte and soft tissue mass with 
protruding hardware in the area of the lateral portion of the 
knee.  The examiner reported that the veteran had a 2 cm 
atrophy of the quadriceps on the right compared to the left.  
The examiner indicated that range of motion of the right knee 
was 0 to 130 degrees, passive and 0 to 110 degrees, active.  
It was noted that such was consistent throughout the 
examination.  Normal range of motion was noted to be 0 to 140 
degrees both active and passive.  The examiner indicated that 
the veteran had pain to palpation along the soft tissue and 
the osteophytic mass on the lateral portion as well as 
diffuse pain across the pericapsular area.  The veteran also 
had a positive grind test with increased pain on palpation of 
the patella against the femoral trochlea.  The examiner noted 
that there was no evidence of effusion and that the anterior 
cruciate ligament, medial collateral ligament and posterior 
cruciate ligament were all intact.  The examiner reported 
that an X-ray of the veteran's knees as well as sunrise view 
and multiple portions of bending of the knee, showed broken 
hardware with a wire which was used for fixation, broken and 
protruding into the soft tissue of the knee.  The veteran was 
noted to have decreased joint space, most pronounced at the 
45 degree angle with obliteration of the joint space 
laterally and articular changes on both the patella and 
femoral site consistent with degenerative joint disease.  

As to a conclusion, the examiner noted that the veteran had 
pain through range of motion, both passive and active.  It 
was reported that the veteran had some decrease in his range 
of motion, passive, by approximately 20 degrees of flexion, 
but was able to fully extend.  The examiner indicated that 
the veteran's biggest problem was the large lateral mass 
which was a combination of osteophyte protruding hardware and 
soft tissue bursa around the hardware.  The examiner remarked 
that the veteran would benefit greatly from the removal of 
the hardware which would probably increase his range of 
motion after physical therapy and decrease his pain.  The 
examiner further noted that the veteran also had degenerative 
changes of the patello-femoral joint which had resulted in 
pain and would not be improved by removal of the hardware.  
The examiner related that the veteran had a decrease of 
approximately 40 degrees in active range of motion and 20 
degrees in passive range of motion and that he had severe 
pain in the range of motion that he had.  The examiner stated 
that the veteran had a moderate to severe disability 
secondary to his pain.  VA treatment records dated from July 
1998 to January 1999 indicated that the veteran continued to 
receive treatment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that an August 1995 rating decision 
continued a 10 percent disability evaluation for the 
veteran's right knee disorder.  A June 1998 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected right knee disorder to 30 percent 
effective April 2, 1997.  The RO indicated, at that time, 
that April 2, 1997, was the date on which it was factually 
ascertainable that an increase in disability occurred.  In 
reviewing the evidence of record for the period in question, 
the Board observes that VA treatment records dated from 
January 1995 to May 1995 indicated that the veteran had 
complained of right knee pain and that his knee would give 
out on him.  An August 1995 VA treatment entry noted that the 
veteran complained of increased pain in his right knee for 
the previous five years.  The veteran indicated that he had 
no locking of his knee, but that he suffered start-up pain 
from any static position.  The examiner reported that there 
was no effusion or erythema of the right knee.  It was noted 
that there was a small mobile firm mass on the lateral edge 
of a scar.  The examiner indicated that there was mild 
patella crepitus on motion and no laxity.  The range of 
motion of the veteran's right knee was from 0 to 110 degrees.  
The right thigh was 39 cm and the left thigh was 44 cm.  The 
diagnosis was patello-femoral pain.  Additionally, the Board 
notes that a November 1995 treatment entry reported that the 
veteran complained of occasional clicking and swelling of the 
right knee.  He also related that he had stiffness, aching, 
tingling and decreased range of motion.  At that time, the 
examiner indicated that the range of motion of the veteran's 
right knee was from 5 to 110 degrees with 125 degrees 
passive.  The diagnoses included mild patello-femoral 
degenerative disease.  

The Board notes that a VA treatment entry dated on April 2, 
1997, indicated that the veteran's right knee had a surgical 
scar anteriorly and that there was no swelling, no tenderness 
and good range of motion.  The assessment was arthralgia of 
the knee.  An additional treatment entry dated on April 2, 
1997, noted that the veteran had tenderness on palpation of 
the right knee and on range of motion.  The impression was 
right knee pain.  

In reviewing the evidence subsequent to April 2, 1997, the 
Board notes that a July 1997 VA treatment record noted that 
the range of motion of the veteran's right knee was within 
functioning limits, but very painful.  Additionally, an 
October 1997 entry indicated that the veteran's knee was 
stable to anterior/posterior stress with a negative Lachman's 
sign.  Further, the Board observes that an April 1998 VA 
orthopedic examination report related that there was a large 
4 cm by 3 cm lateral osteophyte and soft tissue mass with 
protruding hardware in the area of the lateral portion of the 
right knee.  It was also reported that the veteran had a 2 cm 
atrophy of the quadriceps on the right compared to the left.  
The range of motion of the right knee was 0 to 130 degrees, 
passive and 0 to 110 degrees, active.  The examiner indicated 
that the veteran had pain to palpation along the soft tissue 
and the osteophytic mass on the lateral portion as well as 
diffuse pain across the pericapscular area.  The examiner 
also reported that there was no evidence of effusion and that 
the anterior cruciate ligament, medial collateral ligament 
and posterior cruciate ligament were all intact.  As to 
conclusion, the examiner indicated that the veteran had pain 
through range of motion both passive and active.  The 
examiner also stated that the veteran had a moderate to 
severe disability secondary to pain.  

The Board observes, as noted above, that pursuant to a June 
1998 rating decision, the RO assigned an effective date, 
April 2, 1997, for a 30 percent disability evaluation for the 
veteran's service-connected post-operative residuals of a 
fracture of the right patella.  The RO apparently concluded 
that it was factually ascertainable that an increase in 
disability occurred on such date.  The Board observes, 
however, that the VA treatment records prior to April 2, 
1997, reflect range of motion of the right knee from 0 to 110 
degrees or from 5 to 110 degrees with 125 degrees passive.  
The veteran's complaints as to right knee pain as well as to 
his knee giving out are also clearly noted.  The Board 
observes that the treatment entries dated on April 2, 1997, 
essentially indicate similar clinical information.  One such 
entry indicated that the veteran had good range of motion and 
no tenderness and another entry noted that the veteran had 
tenderness on palpation of the right knee as well as on range 
of motion.  The Board observes that subsequent medical 
evidence, such as the April 1998 VA orthopedic examination 
report, noted that the range of motion of the veteran's right 
knee was 0 to 130 degrees, passive and 0 to 110 degrees, 
active.  It was also reported that the veteran's anterior 
cruciate ligament, medial collateral ligament and posterior 
cruciate ligament were all intact.  The Board notes that 
essentially no discernable difference has been shown in 
either the findings prior to April 2, 1997, or those 
subsequent to such date, as to pain, tenderness, range of 
motion, atrophy and instability of the veteran's right knee, 
during the pendency of this appeal.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 7803, 
7804 (1998).  The Board must conclude, therefore, that the 
effective date of April 2, 1997, for an increased evaluation 
for the veteran's service-connected post-operative residuals 
of a fracture of the right patella, is not supportable by the 
evidence of record.  The Board notes that the RO has already 
assigned a 30 percent disability evaluation for the veteran's 
service-connected right knee disorder.  Accordingly, as the 
clinical findings of record have remained essentially 
unchanged during the pendency of this appeal, the Board is of 
the view that the evidence is sufficiently in equipoise to 
warrant a 30 percent evaluation for the veteran's service-
connected post-operative residuals of a fracture of the right 
patella for the period prior to April 2, 1997.  

II.  Entitlement to an Evaluation in Excess of 30 percent for
Post-Operative Residuals of a Fracture of the Right Patella

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than severe impairment of 
the right knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
The veteran is currently in receipt of the maximum allowable 
disability evaluation under such schedular criteria.  The 
most recent April 1998 VA orthopedic examination report noted 
that the veteran reported that he had severe pain in the 
right knee especially with activity such as stair climbing as 
well as with weather changes.  He also reported that he had 
intermittent swelling of the knee.  The examiner noted that 
there was a large 4 cm by 3 cm lateral osteophyte and soft 
tissue mass with protruding hardware in the area of the 
lateral portion of the knee.  It was also observed that the 
veteran had a 2 cm atrophy of the quadriceps on the right 
compared to the left.  The examiner indicated that the 
veteran had pain to palpation along the soft tissue and 
osteophytic mass on the lateral portion as well as diffuse 
pain across the pericapsular area.  The veteran also had a 
positive grind test with increased pain on palpation of the 
patella against the femoral trochlea.  The examiner reported 
that there was no evidence of effusion and that the anterior 
cruciate ligament, medial collateral ligament and posterior 
cruciate ligament were all intact.  As to a conclusion, the 
examiner noted that the veteran had pain through range of 
motion, both passive and active.  The examiner indicated that 
the veteran's biggest problem was the large lateral mass 
which was a combination of osteophyte protruding hardware and 
soft tissue bursa around the hardware.  The examiner further 
remarked that the veteran would benefit greatly from the 
removal of the hardware which would probably increase his 
range of motion after physical therapy and decrease his pain.  
The examiner also noted that the veteran had degenerative 
changes of the patello-femoral joint which had resulted in 
pain and would not be improved by removal of the hardware.  
The examiner stated that the veteran had a moderate to severe 
disability secondary to pain.  

Additionally, the Board notes that an October 1997 VA 
treatment entry noted that the veteran's knee was stable to 
anterior/posterior stress with a negative Lachman's sign.  
The diagnoses included right knee pain.  Also, an April 1997 
entry noted that the veteran was positive for tenderness on 
palpation of the right knee and on range of motion.  An 
August 1995 treatment entry noted that there was mild patella 
crepitus on motion and no laxity.  The Board observes, as 
mentioned previously, that the veteran is already in receipt 
of the maximum allowable evaluation pursuant to the 
appropriate schedular criteria noted above.  The 30 percent 
disability evaluation contemplates severe impairment of the 
right knee with recurrent subluxation or lateral instability.  

The Board further observes that the April 1998 VA orthopedic 
examination report noted that the range of motion of the 
veteran's right knee was 0 to 130 degrees, passive and 0 to 
110 degrees, active.  The examiner also indicated that the 
veteran had some decrease in his range of motion, passive, by 
approximately 20 degrees of flexion, but that he was able to 
fully extend.  Additionally, the examiner remarked that the 
veteran had a decrease of approximately 40 degrees in active 
range of motion and that he had severe pain in the range of 
motion that he had.  As noted above, the examiner noted that 
the veteran had a moderate to severe disability secondary to 
his pain.  The Board also notes that an October 1997 
treatment entry related that the veteran had full range of 
motion of the right knee with medial, lateral joint 
tenderness and patella tenderness.  Further, a November 1995 
treatment entry noted that the range of motion of the 
veteran's right knee was 5 to 110 degrees with 125, passive.  
The Board observes that the veteran is already in receipt of 
the maximum allowable disability evaluation pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5260 (1998).  The Board notes 
that the evidence of record fails to indicate that extension 
of the right knee is limited to 30 degrees as required for a 
40 percent evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).  As noted above, the April 1998 
VA orthopedic examination report noted that the range of 
motion of the veteran's right knee was 0 to 130 degrees, 
passive and 0 to 110 degrees, active.  Although the veteran 
was noted to have severe pain in the range of motion that he 
had, the limitation of extension indicated pursuant to the 
evidence of record, is clearly not indicative of an increased 
evaluation.  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The April 1998 VA orthopedic examination report 
noted that the veteran had an 18 cm horizontal incision 
across the knee which was well-healed and showed no evidence 
of infection.  The Board also finds that the veteran's 
present disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  As discussed previously, the 
examiner, pursuant to the April 1998 VA orthopedic 
examination, noted that the veteran had severe pain in the 
range of motion that he had.  The examiner also stated that 
the veteran had a moderate to severe disability secondary to 
his pain.  The veteran also testified as to pain on motion at 
his hearing before a member of the Board.  However, the Board 
observes that the 30 percent disability evaluation 
encompasses the objectively ascertainable impairment 
presently shown, specifically as described pursuant to the 
most recent April 1998 VA orthopedic examination report.  
Moreover, there is no clinically identifiable pathology 
warranting extended discussion as to whether a separately 
assignable compensable rating is appropriate.  Accordingly, 
the Board concludes that an evaluation in excess of 30 
percent for post-operative residuals of a fracture of the 
right patella, is not warranted.  





ORDER

A 30 percent evaluation for post-operative residuals of a 
fracture of the right patella is granted for the period prior 
to April 2, 1997, subject to the laws and regulations 
governing the award of monetary benefits.  An evaluation in 
excess of 30 percent for post-operative residuals of a 
fracture of the right patella, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

